Title: To George Washington from Major General John Sullivan, 20 November 1778
From: Sullivan, John
To: Washington, George


  
    My dear General
    Providence [R.I.] November 20th 1778
  
  The Conduct of the Commissaries having involv’d me in some difficulty, I beg leave to represent the Affair to your Excellency for your Advice and directions. Immediately on receiving Intimation from your Excellency, that there was a probability of an expedition against Rhode Island, and, that proper Magazines should be established I applied to the Commissaries, who supplied this department, but found there was not the least probability of their doing it, I was then forced to collect Provisions by borrowing, and by every other Means in my power. I borrow’d a Quantity of Flour and salted Meat from the Board of War in Boston, making an express Promise to replace it when demanded; Since We left the Island, all my Efforts have only 
    
    
    
    produc’d Supplies from day to day. I have in vain urg’d the Probability of the Enemy’s coming to this quarter, and the situation We shou’d be reduc’d to, when the Want of Provisions woud be a Bar to our calling in Troops to oppose the Enemy. I have even orderd my Troops three days Rice ⅌ Week in room of Bread. While I was in this Situation I was called on to replace what I had borrowd, and that in the most pressing Terms. I call’d upon the Commissaries who said they could not replace it. At length, I was directed to order it to be replaced by the Commissaries at Boston; The Board of War presented my order, and return’d it unanswerd, and press’d me to replace it in some other way. I calld on Captain Waterman the purchasing Commissary in this department, who said, He was limited to this State, where nothing was to be purchas’d, but if I coud get Provisions brought into the State He woud purchase them, but instead of paying my debts, I soon found the Army without Bread; They were three days in arrear at some Posts, and out at all, without the least prospect of Supply. I found Commissary Wadsworth was gone to the Southward, I order’d Mr Colt to be wrote to, and his Answers gave not the most distant hope. I had wrote Mr Wadsworth, my Letter was opend and answerd by his Deputy with the grand Army, who gave me Information, that Mr Wadsworth was at the Southward, but gave me no hope of Relief. The Officers commanding at the Outposts informd me, that it was impossible to keep the Army together, that the Men wou’d at all events disband themselves. I then had recourse to borrowing, and to using the Corn <laid up> by the Inhabitants for Subsistance, but this was only <a temporary> relief. Under those Circumstances, I was oblig’d to apply to Messieurs Clark and Nightingale two eminent Merchants in this place to procure me some Provisions, till the Commissary woud supply me. They readily undertook it, and sav’d the Army from Starving. I was soon after this waited upon by Colo. Mcallen who said, He was appointed Purchasing Commissary for this department. He complain’d that Messieurs Clark and Nightingale had raisd the Price of Provisions at least 25 ⅌ Cent, and that He had engagd Meat enough for the Army. But upon enquiry I find, that the Meat purchasd by them will come as cheap to the Army as through the Hands of the Com<missary and> I find, that the way He had engagd Meat was by Advertize<ment in the News Pap>ers, offering so much without having made <any agreement> with the Owners. I however told him, that the Gentlemen undertook it to serve the Army, and were to continue purchasing no longer than while Provision cou’d be procurd in the proper Channel, and that I woud order them to desist from purchasing. He desird I woud suffer them to go on purchasing Flour, and forbid their purchasing Meat, 
    
    
    
    which I did, and they in consequence sent into New York, Jersey and Connecticut and purchas’d Flour, which I find on Mr Wadsworths Return is prevented coming forward. As these Gentlemen undertook the Business purely to serve the Army, and as the purchasing Commissary here and in Connecticut advisd to it, there wou’d be a degree of Cruelty in permitting them to suffer or stopping what they have purchas’d, without satisfying them for their trouble. Necessity drove me to the Measure, and regard for the Army induc’d them to undertake. Your Excellency may rely on the above State of Facts, of which I have the proper evidence to produce and from these, please to give such directions, as to you shall appear consistent with Equity and Justice.
  I can give your Excellency nothing new from this quarter since my last, save that the Enemy are pulling down Houses, and carrying the Boards and timber on board their Ships. Some small Movements of their Shipping have taken place in the Harbour, and one large Ship of War has gone out. I have the Honor to be with the most <profound> Respect Your Excellency’s most obedient Servant

  Jno. Sullivan

